Case 19-03006-5-DMW        Doc 85 Filed 07/07/20 Entered 07/07/20 15:01:33             Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DIVISION
                                  NO . 5 : 19-CV- 456 - H


    KIMBERLY T . SPENCE ,
        Debtor - Appellant ,

            V.
                                                                          ORDER

    JOHN F . LOGAN
        Creditor - Appellee .


                 ON APPEAL FROM THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  RALEIGH DIVISION

            This matter is before the court sua sponte .                        On October 16 ,

   2019 ,    the Debtor - Appellant ,        Kimberly T .        Spence ,      filed a notice ,

   which the bankruptcy court , in an abundance of caution to debtor ' s

   due process rights , treated as a Notice of Appeal of its October

   9,   2019       order     ( " dismissal      order " )     dismissing         the   debtor ' s

   bankruptcy case .

            Rule    8009   of   t he   Federal      Rules      of    Bankruptcy        Procedure

   requires debtor-appellant             to file        a   designation of i terns          to be

   included in the record on appeal and a statement of issues to be

   presented .        By Memorandum dated October 15 ,                2019 ,    the bankruptcy

   court directed the debtor-appellant to Rule 8009 for compliance ,

   however ,       the debtor - appellant has           failed      to comply and has         not

   filed the required designation and statement .

            Additionally ,      her    motion     for       leave    to   proceed      in   forma

   pauperis filed in the bankruptcy court was denied on October 28 ,



             Case 5:19-cv-00456-H Document 6 Filed 07/07/20 Page 1 of 2
Case 19-03006-5-DMW       Doc 85 Filed 07/07/20 Entered 07/07/20 15:01:33   Page 2 of 2



   2019 .     In that order ,      the court ordered debtor - appella n t     to pay

   the fees as requ i red by 28 U. S . C . § 1930 .

            Debtor - appellant h as had more tha n s i x mo n ths to comp l y a n d

   has failed to do so . Therefore ,               this appeal is hereby DISMISS ED

   for failure to comply with the rules a n d orders of the court .

            This   :l__~ ay   of July 2020 .




                                                               District Judge
   At Greenville , NC
   #26




                                               2

             Case 5:19-cv-00456-H Document 6 Filed 07/07/20 Page 2 of 2
